Name: Council Regulation (EEC) No 2879/79 of 17 December 1979 supplementing Regulations (EEC) No 1347/78 and (EEC) No 1582/79 fixing, for the 1978/79, 1979/80, 1980/81 and 1981/82 marketing years respectively, the amounts of aid granted for seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 79 Official Journal of the European Communities No L 325/5 COUNCIL REGULATION (EEC) No 2879/79 of 17 December 1979 supplementing Regulations (EEC) No 1347/78 and (EEC) No 1582/79 fixing, for the 1978/79, 1979/80 , 1980/81 and 1981/82 marketing years respectively the amounts of aid granted for seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ( l ), as last amended by Regulation (EEC) No 2878/79 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parlia ­ ment (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas Regulation (EEC) No 2878/79 widens the scope of Regulation (EEC) No 2358/71 to cover rice for sowing falling within subheading 10.06 A of the Common Customs Tariff ; Whereas the present situation and probable future trend on the Community market for rice for sowing to be marketed during the 1979/80, 1980/81 and 1981 /82 marketing years do not ensure fair returns for the producer ; whereas part of the production costs should therefore be offset by the granting of aid ; Whereas Article 3 (2) of Regulation (EEC) No 2358/71 provides that, when the aid is being fixed, account must be taken, on the one hand, of the need to ensure a balance between the volume of production required in the Community and of the possible outlets for that production, and on the other hand of the price of the product concerned on the external markets ; Whereas Regulation (EEC) No 2878/79 was adopted after the final dates for fixing the amount of the aid for the marketing years in question in accordance with the second subparagraph of Article 3 ( 1 ) of Regu ­ lation (EEC) No 2358/71 ; whereas a derogation from that provision should be provided for in order to allow producers to qualify for aid for the said marketing years ; Whereas this opportunity should be taken to express in ECU the amounts of aid fixed in units of account in the Annex to Regulation (EEC) No 1 347/78 (6) ; whereas these new amounts are to be determined by applying the coefficient referred to in Article 1 of Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European Monetary System on the common agricultural policy (7), as amended by Regulation (EEC) No 1 264/79 (8), HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1347/78 is hereby replaced by Annex I to this Regulation . For rice for sowing, Regulation (EEC) No 1347/78 shall apply to seeds harvested in 1979 . Article 2 The Annex to Regulation (EEC) No 1 582/79 is hereby replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1979. For the Council The President S. BARRETT (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) See page 1 of this Official Journal . (5) OJ No C 211 , 23. 8 . 1979, p. 8 . (4) OJ No C 289, 19 . 11 . 1979, p. 49 . (5) OJ No C 297, 28 . 11 . 1979, p. 11 . (*) OJ No L 165, 22. 6. 1978, p. 3 . (7) OJ No L 84, 4. 4. 1979, p. 1 . (8) OJ No L 161 , 29 . 6. 1979, p. 1 . No L 325/6 Official Journal of the European Communities 21 . 12. 79 ANNEX I ANNEX Marketing years 1978/79 and 1979/80 (ECU/100 kg) CCT heading No Description Amountof aid 1 . CERES 10.06 A Oryza sativa L. 2. OLEAGINEAE 12.1 ex 12.01 A Linum usitatissimum L. partim (textile flax) 17.5 Linum usitatissimum L. partim (Linseed) 13.9 Cannabis sativa L. (monoica) 12.7 3 . GRAMINEAE ex 1 2.03 C Arrhenatherum elatius (L.) J. and C. Presl . 39.9 Dactylis glomerata L. 33.9 Festuca arundinacea Schreb. 351 Festuca ovina L. 25.4 Festuca pratensis Huds. 26.6 Festuca rubra L. 230 Lolium multiflorum Lam. 13.3 Lolium perenne L.  of high persistence, late or medium late  new varieties and others 21.8 16.9  of low persistence, medium late, medium early or early 12.1 Lolium x hybridum Hausskn . 13.3 Phleum pratense L. 45.9 Poa nemoralis L. 24-2 Poa pratensis L. 24-2 Poa trivialis L. 24-2 4. LEGUMINOSAE ex 07.05 A I Pisum arvense L. 4-8 ex 07.05 A III Vicia faba L. ssp . faba var. equina Pers. 6.0 Vicia faba L. var. minor (Peterm.) bull. 6.0 ex 1 2.03 C Medicago sativa L. (ecotypes) 12.1 Medicago sativa L. (varieties) 21.8 Trifolium pratense L. 31.4 Trifolium repens L. 33.9 Trifolium repens L. var. giganteum 33-9 Vicia sativa L. 19.3' 21 . 12. 79 Official Journal of the European Communities No L 325/7 ANNEX II 'ANNEX Marketing years 1980/81 and 1981/82 (ECU/100 kg) CCT heading No Description Amountof aid 1 . CERES 10.06 A Oryza sativa L. 12.1 2. OLEAGINEAE ex 12.01 A Linum usitatissimum L. partim (textile flax) 17.8 Linum usitatissimum L. partim (Linseed) 141 Cannabis sativa L. (monoica) 12.9 3 . GRAMINEAE ex 12.03 C Arrhenatherum elatius (L.) J. and C. Presl . 40.5 Dactylis glomerata L. 34.4 Festuca arundinacea Schreb. 35.6 Festuca ovina L. 25.8 Festuca pratensis Huds. 270 Festuca rubra L. 23.3 Lolium multiflorum Lam. 13-5 Lolium perenne L.  of high persistence, late or medium late 221  new varieties and others 17.2  of low persistence, medium late, medium early or early 12.3 Lolium x hybridum Hausskn . 13.5 Phleum pratense L. 50.3 Poa nemoralis L. 24-5 Poa pratensis L. 24.5 Poa trivialis L. 24-5 4. LEGUMINOSAE ex 07.05 A I Pisum arvense L. 4.9 ex 07.05 A III Vicia faba L. ssp . faba var. equina Pers. 6.1 Vicia faba L. var. minor (Peterm.) bull. 61 ex 12.03 C Medicago sativa L. (ecotypes) 12.3 Medicago sativa L. (varieties) 22.1 Trifolium pratense L. 31.9 II Trifolium repens L. 36.8 Trifolium repens L. var. giganteum 36.8 Vicia sativa L. 19.6'